DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of group I (method of making an IL-2 variant) and the fragments of SEQ ID 30-33 in the reply filed on 16 Sept, 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden to examine the entire claim set.  This is not found persuasive because applicants have not established a lack of search burden.
Applicants argue that there is no search burden to examine all the claims.  However, they have presented nothing to support this lack of search burden beyond their bare word.  This is not sufficient to overcome the demonstration of a search burden given in the election/restriction requirement.  
The requirement is still deemed proper and is therefore made FINAL.
Applicants have elected a method of synthesizing an IL-2 variant comprising the coupling of SEQ IDs 30-33.  While none of these peptides is described as having a cyclic hydroxylamine on the N-terminus and a keto group on the C-terminus, the election is interpreted as the homoserine being 5-oxaproline derivative and the C-terminus of the necessary peptides having a keto group as claimed.  A search was conducted for this invention, and methods rendering it obvious were found.  As a result, claims 1-5, 7, 10-12, 14, 16, and 20 were examined and claims 6, 8, 9, 13, 15, and 17-19 were withdrawn from consideration.  While applicants have stated that they believe claims 6 and 17-8 read on their elected species, none of the elected species specifies the protecting group on the peptide.

Claims Status
Claims 1-20 are pending.
Claims 16-20 are new.
Claim 2 has been amended.
Claims 6, 8, 9, 13, 15, and 17-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 Sept, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 requires that the final polypeptide have a substitution at one or more of a Markush group of locations on SEQ ID 1, including Tyr41.  However, position 41 is a Thr, not a Tyr.  This makes unclear where the modification should be to meet the claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claims 1-5, 7, 10-12, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asahina et al (Angew. Chem. Int. Ed. (2015) 54 p8226-8230, cited by applicants) in view of Harmand et al (Nat. Protocol. (May, 2016) 11(6) p1130-1147, cited by applicants), Ju et al (J. Biol. Chem. (1987) 262(12) p5723-5731, cited by applicants), Lider et al (US 6,906,170, cited by applicants), Levin et al (Nat. (2012) 484 p529-535, cited by applicants), Wittrup et al (WO 2009061853, cited by applicants), Greve (WO 2016025385, cited by applicants), and Rosalia et al (Curr. Opinion. Chem. Biol. (2014) 23C p39-46, cited by applicants).

Asahina et al discuss the synthesis of human IL-2 (title).  This was conducted using a fragment condensation protocol, where 4 fragments are condensed using various chemistries (scheme 3, p8228, bottom of page).  The resulting material proved to be active (p8230, 1st column, 2nd paragraph).
The difference between this reference and the instant method is that the condensation chemistry is different, and the fragments and mutations are different than applicant’s elected species.
Harmand et al discuss α-ketoacid/hydroxylamine ligation for the chemical synthesis of proteins (title).  The reaction of 5-oxaproline and an α-keto acid leads to a depsipeptide ester, which rearranges to the corresponding amide in basic buffers, leaving a homoserine residue (p1130, 1st column, 2nd paragraph).  While not a natural amino acid, this modification has not proved to be an issue with the activity of a number of proteins (p1130, 1st column, 2nd paragraph).  The selection criteria for the ligation sites, including approximate size of the fragments and residues that likely can be successfully substituted are discussed (p1130, 2nd column, 3d paragraph).  This is a particularly attractive method as the reaction conditions are reliable and need little optimization (p1131, 1st column, 1st paragraph).  In the synthesis of beatrophin, Met residues are substituted for Nle residues to avoid oxidation during storage, handling, and refolding (p1132, 2nd column, 2nd paragraph).  Rearrangement of the ester formed during conjugation can be done in pH 9 aqueous buffer (fig 1, p1131, bottom of page).  This reference discusses an alternative chemical ligation protocol than used by Asahina et al.
Ju et al discuss the structure-function analysis of IL-2 (title).  The Cys residues at positions 58 and 104 are intolerant of substitution, but the Cys residue at position 125 can be substituted with Ser with no loss of affinity (fig 3, p5727, top of page). This reference discusses mutated versions of IL-2, including the C125S mutation.
Lider et al discuss anti-inflammatory peptides from IL-2 (title).  One of the recommended substitutions is Nle in place of Met (p11, line 14-17).  This reference teaches substitution of Nle for Met.
The general structure/activity relationship of IL-2 is considered well known in the art.  Note that Ju et al gives some information; Levin et al describes additional mutations (fig 1, p529, 2nd column, bottom of page) and X-ray crystallography data of the cytokine in its complex with its receptor (fig 2, p530, 1st column, top of page) which shows what residues are important for binding.  Wittrup et al, Greve, and Rosalia et al all give more information on the influence of specific mutations.  Note that this is not an exhaustive list of references that discuss structure/activity relationships of IL-2, but is merely given as an illustrative sampling of the literature.  This clearly shows that this is a well studied polypeptide, and that how it can be modified while retaining activity.
Therefore, it would be obvious to use the method of Harmand et al to produce the polypeptide of Asahina et al, as a simple substitution of one known element (the ligation strategy of Asahina et al) for another (the ligation strategy of Harmand et al) yielding expected results (synthesis of a polypeptide).  As Harmand et al give a significant advice as to how to select ligation sites, an artisan in this field would attempt this substitution with a reasonable expectation of success.
Furthermore, it would be obvious to substitute the Met residues of IL-2 for Nle, as Harmand et al discuss that this can reduce the ability of oxidative conditions reducing the activity of the finished peptide.  As Lider et al teach that a related polypeptide will be active with this substitution, an artisan in this field would attempt this modification with a reasonable expectation of success.
Finally, the mutation C125S is obvious as a simple substitution of one known element (the sequence of Asahina et al) for another (the mutation of Ju et al) yielding expected results (an active polypeptide).  As Ju et al explicitly state that this mutation has no effect on activity, an artisan in this field would attempt this modification with a reasonable expectation of success.
Asahina et al discuss a chemical ligation strategy to synthesize IL-2 using 4 fragments.  Harmand et al discuss the same ligation method as claimed by applicants.  Thus, the combination of references render obvious claims 1 and 3.
There are only a limited number of ways to ligate IL-2 following the directives of Harmand et al (segments of equal size of roughly 40 amino acids, with specific residues that can be substituted with homoserine).  This is further constrained by which residues can be substituted and maintain activity, which is presumed to be known given the extensive literature on the subject.  Thus, it would be obvious to try the various combinations to find an efficient method (measured by total yield and labor/time expended).  As Harmand et al give detailed directions, an artisan in this field would attempt these variants with a reasonable expectation of success, rendering obvious claims 2, 4, 5, 14, and 16.
Harmand et al discusses rearrangement of the depsipeptide in pH 9 aqueous buffer, rendering obvious claim 7.
Ju et al render obvious the C125S mutation, rendering obvious claim 10.
Harmand et al and Lider et al render obvious substitution of Nle for Met, rendering obvious claims 11 and 12.
	While none of the references explicitly discuss scale of greater than 50 mg, absent secondary considerations, scaling up a known or obvious process is not a patentable distinction (MPEP 2144.04(IV)(A)).  Thus, the scale of claim 20 does not distinguish it from the prior art.

second rejection
Claims 1-5, 7, 10-12, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bode et al (US 7,667,076, cited by applicants) in view of Asahina et al (Angew. Chem. Int. Ed. (2015) 54 p8226-8230, cited by applicants), Ju et al (J. Biol. Chem. (1987) 262(12) p5723-5731, cited by applicants), Lider et al (US 6,906,170, cited by applicants), Levin et al (Nat. (2012) 484 p529-535, cited by applicants), Wittrup et al (WO 2009061853, cited by applicants), Greve (WO 2016025385, cited by applicants), and Rosalia et al (Curr. Opinion. Chem. Biol. (2014) 23C p39-46 cited by applicants).
	Claim 1 of Bode et al discusses a method of generating an amide bond, comprising reacting a hydroxylamine, a hydrazine, or a sulfoamine moiety with an α-keto acid.  Claim 3 specifies that the hydroxylamine, hydrazine, or sulfamine moiety be in the form of a 5 member ring, while competing claim 24 and 27 specify that the method is used for chemical ligation to form a polypeptide.
	The difference between this reference and the instant claims is that this reference does not specify IL-2, or the details of the fragments.
	The remainder of the references, and the logic of the rejection is identical with the first rejection under this statute, and will not be repeated here.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7, 10, 11, 16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 24, and 27 of U.S. Patent No. 7,667,976 in view of Asahina et al (Angew. Chem. Int. Ed. (2015) 54 p8226-8230, cited by applicants), Ju et al (J. Biol. Chem. (1987) 262(12) p5723-5731), Lider et al (US 6,906,170), Levin et al (Nat. (2012) 484 p529-535), Wittrup et al (WO 2009061853), Greve (WO 2016025385), and Rosalia et al (Curr. Opinion. Chem. Biol. (2014) 23C p39-46). 
This rejection is, in essence, identical with the 2nd rejection under 35 USC 103, above, and the logic and description of the teachings of the competing claims and the references will not be repeated here.

Examiner’s Note
	Applicants have disclosed the thesis of Claudia Murar, describing the synthesis of IL-2.  While only the abstract was presented, this reference is considered likely to be anticipatory under 35 USC 102(a)(1), but that applicants likely have an exception under 35 USC 102(b)(1).  However, before this application can pass to allowance, applicants will have to 1) either show that the reference does not anticipate or render obvious the instant claims, 2) explicitly disqualify the reference as prior art under 35 USC 102(b)(1), or 3) overcome the potential rejection in some other way (in addition to overcoming the cited rejections and any new issues that arise).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658